REQUESTED BY: Dear Senator:
You have requested the opinion of this office regarding whether the Legislature may amend a bill which has been vetoed by the Governor and returned to the Legislature. We can find no constitutional prohibition to utilizing this procedure.
Article III, Section 10, of the Nebraska Constitution provides in part that the Legislature shall determine the rules of its proceedings. This section has been construed by the Nebraska Supreme Court in State ex rel. Johnson v.Hagemeister, 161 Neb. 475, 73 N.W.2d 625 (1955), wherein it is stated:
   ". . . This provision does not restrict the power given to the mere formulation of standing rules, or to the proceedings of the body in ordinary legislative matters. In the absence of constitutional restraints, and when exercised by a majority of a constitutional quorum, such authority extends to the determination of the propriety and effect of any action as it is taken by the body as it proceeds in the exercise of any power, in the transaction of any business, or in the performance of any duty conferred upon it by the Constitution."
Accordingly, it would appear that the Legislature would have the authority to promulgate rules allowing for the amendment of a bill which has been vetoed. See also, Attorney General Opinion No. 113, 1973-74 (attached).
You have also questioned whether the passage of such amended bill which previously had been vetoed would be considered as having overridden the veto. In our opinion it would not. Article IV, Section 15, of the Nebraska Constitution provides only for overriding the veto of the same
bill. For purposes of this provision, it would appear that the only reasonable interpretation is that once the vetoed bill has been amended, it is no longer the same bill that has been vetoed, and therefore it must once again be presented to the Governor.